IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STATE OF WASHINGTON,                              No. 70022-7-


              Respondent,

              v.



RICKEY A. BEAVER,                                 PUBLISHED OPINION


              Appellant.                          FILED: October 27, 2014


       Verellen, A.C.J. —As a matter of due process, an individual who is found not

guilty by reason of insanity may be confined for treatment as long as he is both mentally

ill and dangerous. Once the acquittee has been found mentally ill, his insanity is

presumed to continue to exist. Because of this presumption, substantive due process

does not require a renewed finding of mental illness in order to revoke an insanity

acquittee's conditional release. Furthermore, procedural due process does not require

such a finding at a revocation hearing primarily because alternative procedures provide

acquittees with a meaningful opportunity to demonstrate sanity, thereby minimizing the

risk of erroneous commitment. For these reasons, Rickey Beaver has not established

that his due process rights were violated by the trial court's order revoking his

conditional release without a finding that his mental illness continued to exist.

Accordingly, we affirm.
No. 70022-7-1/2




                                          FACTS


       In August 2004, Beaver committed a residential burglary. In August 2005, the

trial court entered a judgment of acquittal by reason of insanity pursuant to

RCW 10.77.080, finding that Beaver was suffering from a mental disease or defect at

the time he committed the offense.1 The trial court also found that Beaver was

dangerous and ordered that he be detained in a state mental hospital.

       In July 2011, the trial court granted Beaver a conditional release pursuant to

RCW 10.77.150.2 In 2012, the State sought to have Beaver's conditional release

revoked because he violated release conditions. Instead of revoking Beaver's

conditional release, the trial court modified the conditions of release.

       Beaver again violated several release conditions.3 In January 2013, the trial

court held a revocation hearing to determine whether Beaver's conditional release

should be modified or revoked. At the hearing, the trial court expressed concerns about

confining Beaver in light of recent medical evaluations suggesting that he was not

currently suffering from any mental illness.4 Nevertheless, the trial court revoked



       1Various forensic psychological reports prepared in 2005 diagnosed Beaver as
suffering from a psychotic disorder, paranoia, a significant depressive disorder, cocaine
dependence, alcohol and cannabis abuse, posttraumatic stress disorder, and an
antisocial personality disorder.
       2 Earlier, in January 2007, Beaver had been granted conditional release, but it was
revoked in January 2010 because Beaver violated release conditions.
       3 For example, Beaver used cocaine in October 2012 and drove a motor vehicle
under the influence of alcohol in December 2012.

       4 Medical reports prepared in 2012 indicated that Beaver's psychiatric symptoms
were in remission and that he had "reached his maximum benefit from psychiatric
inpatient services." Clerk's Papers at 119. Indeed, the Department of Social and Health
Services, through its Risk Review Board, recommended that Beaver be released from
commitment, indicating that "Mr. Beaver has shown no signs or symptoms of mental
No. 70022-7-1/3


Beaver's conditional release "[d]ue to the violations of the conditional release order and

the threat to the public presented by Mr. Beaver," and it ordered that he be recommitted

for inpatient treatment.5

         Beaver appealed. While this appeal was pending, Beaver was conditionally

released in October 2013 and then finally discharged in May 2014.6

                                          DECISION

         Beaver challenges the trial court's order revoking his conditional release.

Because Beaver was again conditionally released and then finally discharged while this

appeal was pending, the State contends that the claims presented in this appeal should

be dismissed as moot. We disagree.

         "A moot case is one which seeks to determine an abstract question which does

not rest upon existing facts or rights."7 Generally, "we do not consider questions that

are moot."8 However, we may address a moot issue if it presents a matter of

"continuing and substantial public interest."9 In determining whether a sufficient public

interest is involved, we consider "(1) the public or private nature of the question

presented; (2) the desirability of an authoritative determination which will provide future



illness." Clerk's Papers at 112. In contrast, the Public Safety Review Board
recommended revocation and recommitment because it believed that Beaver remained a
threat to public safety.
         5 Clerk's Papers at 144.
         6 We grant the State's motion to supplement the clerk's papers to include this
order.

       7 Hansen v. W. Coast Wholesale Drug Co., 47 Wash. 2d 825, 827, 289 P.2d 718
(1955).
         8 State v. Hunlev, 175 Wash. 2d 901, 907, 287 P.3d 584 (2012).
         9 Id.
No. 70022-7-1/4


guidance to public officers; and (3) the likelihood that the question will recur."10 We may

also consider a fourth factor: the "level of genuine adverseness and the quality of

advocacy of the issues."11

       Given these considerations, we conclude that the moot issues presented here

raise matters of continuing and substantial public interest.12 Notwithstanding that

Beaver has been finally released, many other insanity acquittees are subject to

conditional release revocation proceedings. We believe that a decision on the trial

court's authority to revoke conditional release in the absence of information regarding

the acquittee's current mental health condition will provide useful guidance to lower

courts and public officers. The parties have adequately briefed and argued the legal

issues presented.13 Thus, we turn to the issues raised in this appeal.

       Beaver contends that he was deprived of due process by the trial court's failure

to find that he has a current mental illness, and he asserts that the statute authorizing

revocation of conditional release is unconstitutional if it does not require such a finding.

We disagree.

       The federal constitution guarantees that federal and state governments will not

deprive an individual of "life, liberty, or property, without due process of law."14 The due


       10 In re Cross. 99 Wash. 2d 373, 377, 662 P.2d 828 (1983).
       11 Hart v. Dep't of Soc. & Health Servs.. 111 Wash. 2d 445, 448, 759 P.2d 1206
(1988).
       12 See In re Dependency of H., 71 Wash. App. 524, 528, 859 P.2d 1258 (1993)
("Where a technically-moot issue implicates due process rights, it is one in which there is
sufficient public interest to warrant deciding it.").
       13 See State v. Sansone. 127 Wash. App. 630, 637, 111 P.3d 1251 (2005).
       14 U.S. Const, amends. V, XIV, § 1.2. Generally, "Washington's due process
clause does not afford broader protection than that given by the Fourteenth Amendment
to the United States Constitution." State v. McCormick, 166 Wash. 2d 689, 699, 213 P.3d
No. 70022-7-1/5



process clause confers both procedural and substantive protections.15 In his appellate

briefing, Beaver does not clearly state whether he believes his recommitment violates

the substantive or procedural component. During oral argument, Beaver clarified that

he primarily relies upon substantive due process concerns. Regardless, we will address

both due process components.

       Substantive due process "'bars certain arbitrary, wrongful government actions

regardless of the fairness of the procedures used to implement them.'"16 The level of

review applied in a substantive due process challenge depends upon the nature of the

interest involved.17 "State interference with a fundamental right is subject to strict

scrutiny," which "requires that the infringement is narrowly tailored to serve a compelling

state interest."18

       Liberty is a fundamental right.19 "Accordingly, a civil commitment scheme ... is

constitutional only if it is narrowly drawn to serve compelling state interests."20 The

United States Supreme Court has "'consistently upheld such involuntary commitment

statutes' when (1) 'the confinement takes place pursuant to proper procedures and


32 (2009). Beaver does not argue that the state constitution provides greater due
process protections. See In re Pers. Restraint of Dyer. 143 Wash. 2d 384, 393-94, 20 P.3d
907 (2001). Therefore, we conduct our due process analysis solely under the federal
constitution. See Amunrud v. Bd. of Appeals. 158 Wash. 2d 208, 216, 143 P.3d 571 (2006).
       15 Amunrud. 158 Wash. 2d at 216.
       16 Foucha v. Louisiana. 504 U.S. 71. 80. 112 S. Ct. 1780, 118 L Ed. 2d 437 (1992)
(internal quotation marks omitted) (quoting Zinermon v. Burch. 494 U.S. 113, 125, 110 S.
Ct. 975, 108 L. Ed. 2d 100 (1990)).
       17 Amunrud. 158 Wash. 2d at 219.
       18 Id, at 220.
       19 Foucha. 504 U.S. at 80.
       20 State v. McCuistion. 174 Wash. 2d 369, 387, 275 P.3d 1092 (2012), cert, denied.
133 S. Ct. 1460, 185 L. Ed. 2d 368 (2013).
No. 70022-7-1/6



evidentiary standards,' (2) there is a finding of 'dangerousness either to one's self or to

others,' and (3) proof of dangerousness is 'coupled . .. with the proof of some additional

factor, such as a 'mental illness' or 'mental abnormality.'"21 Beyond that, "[sjubstantive

due process requires only that the State conduct periodic review of the patient's

suitability for release,"22 because "[t]he committed acquittee is entitled to release when

he has recovered his sanity or is no longer dangerous."23

       Consistent with these constitutional principles, Washington's commitment

scheme allows a defendant to be acquitted of felony criminal charges by reason of

insanity if the defendant shows "by a preponderance of the evidence that he or she was

insane at the time of the offense or offenses with which he or she is charged."24 Upon

acquittal, the individual may be released if the court finds "that he or she is not a

substantial danger to other persons, and does not present a substantial likelihood of

committing criminal acts jeopardizing public safety or security."25 But ifthe court finds


       21 Kansas v. Crane. 534 U.S. 407, 409-10, 122 S. Ct. 867, 869, 151 L. Ed. 2d 856
(2002) (quoting Kansas v. Hendricks. 521 U.S. 346, 357-58, 117 S. Ct. 2072, 138 L. Ed.
2d 501 (1997)); see also Foucha. 504 U.S. at 77 (holding that, as a matter of due
process, an insanity acquittee "may be held as long as he is both mentally ill and
dangerous, but no longer"); McCuistion. 174 Wash. 2d at 387-88 ("[Cjivil commitment
statutes are constitutional only when both initial and continued confinement are
predicated on the individual's mental abnormality and dangerousness.").
       22 McCuistion. 174 Wash. 2d at 385.
       23 Jones v. United States. 463 U.S. 354, 368, 103 S. Ct. 3043, 77 L. Ed. 2d 694
(1983); see State v. Reid. 144 Wash. 2d 621, 631, 30 P.3d 465 (2001) ("When an insanity
acquittee demonstrates he has regained his sanity, the basis for his confinement in a
mental institution vanishes and he must be released.").
       24 RCW 10.77.080; see also RCW 10.77.030(2). To establish the insanity
defense, the defendant must show that because of a mental disease or defect at the time
of the commission of the offense, the defendant was either unable to perceive the nature
and quality of the act with which he is charged or was unable to tell right from wrong with
reference to the particular act charged. RCW 9A. 12.010(1).
       25 RCW 10.77.110(1).
No. 70022-7-1/7



that the acquittee is dangerous, the acquittee may be detained for treatment.26 An

insanity acquittee detained for treatment may be released into the community subject to

conditions if the court finds that "the person may be released conditionally without

substantial danger to other persons or substantial likelihood of committing criminal acts

jeopardizing public safety or security."27 But the court may revoke the conditional

release or modify the terms of release if the defendant violates release conditions or

presents a public safety threat.28

       Beaver's recommitment upon the revocation of conditional release is supported

by adequate findings of mental illness and dangerousness.29 At the revocation hearing

here, the trial court determined that Beaver violated release conditions and presented a

danger to the community. And Beaver's insanity, as asserted by Beaver in his criminal

proceeding and established by the trial court's original findings, was presumed to

continue to exist.30 Given these findings, the State's action in recommitting Beaver was



       26 jd. Specifically, the court must find that the acquittee "is a substantial danger to
other persons, or presents a substantial likelihood of committing criminal acts
jeopardizing public safety or security, unless kept under further control by the court or
other persons or institutions." Id. Such an individual may be detained until no longer
mentally ill or dangerous, but in any event no longer than the maximum possible penal
sentence for the crime of which they were acquitted by reason of insanity.
RCW 10.77.025.

       27 RCW 10.77.150(3)(c); see RCW 10.77.110(3).
       28 RCW 10.77.190.
       29 See In re Pet, of Post. 145 Wash. App. 728, 756, 187 P.3d 803 (2008).
       30 See Jones. 463 U.S. at 366 ("It comports with common sense to conclude that
someone whose mental illness was sufficient to lead him to commit a criminal act is
likely to remain ill and in need of treatment."); State v. Klein. 156 Wash. 2d 103, 114, 124
P.3d 644 (2005) ("'Washington law since 1905 has presumed the mental condition of a
person acquitted by reason of insanity continues and the burden rests with that
individual to prove otherwise.'" (quoting State v. Piatt. 143 Wash. 2d 242, 251 n.4, 19 P.3d
412(2001))).
No. 70022-7-1/8


not arbitrary and his confinement is consistent with substantive due process demands.

       Beaver relies on State v. Bao Ding Dang to assert that due process nevertheless

requires that the trial court find a current mental illness for revocation.31 In Bao Ding

Dang, our Supreme Court held that the trial court was required to make a finding that

the acquittee was dangerous in order to revoke his conditional release. But this finding

was required because the trial court had never previously found that the acquittee, who

had been conditionally released immediately upon his acquittal, was dangerous:

"Because Dang had never been found dangerous—indeed, his conditional release

required a specific finding of nondangerousness—the trial court was required to find

Dang dangerous to revoke his conditional release."32 In contrast, the trial court here

explicitly found at the time of Beaver's acquittal that he suffered from a mental disease

or defect and that he was dangerous. Consequently, Beaver's insanity is presumed to

continue.33 Bao Ding Dang does not support Beaver's substantive due process claim.

       Procedural due process requires that, when the State seeks to deprive a person

of a protected interest, the "individual receive notice of the deprivation and an

opportunity to be heard to guard against erroneous deprivation."34 "The fundamental

requirement of due process is the opportunity to be heard 'at a meaningful time and in a

       31 178 Wash. 2d 868, 312 P.3d 30 (2013).
       32 \± at 877; see also id. at 879-80 ("These related statutory provisions
demonstrate that the legislature did not intend to involuntarily confine insanity acquittees
without a judge determining that they are dangerous. We interpret RCW 10.77.190(4)
consistently with this intent."); Reid. 144 Wash. 2d at 627 ("While the acquittee is presumed
to continue to labor under a mental defect, there is no presumption with respect to
whether the acquittee continues to be dangerous at the time of acquittal." (citation
omitted)).
       33 See PJatt, 143 Wash. 2d at 251.
       34 Amunrud, 158 Wash. 2d at 216; see Mathews v. Eldridge. 424 U.S. 319, 335, 96 S.
Ct. 893, 47 L Ed. 2d 18(1976).
No. 70022-7-1/9


meaningful manner.'"35 "[D]ue process is flexible and calls for such procedural

protections as the particular situation demands."36 To determine whether a particular

procedure satisfies due process, the court must balance three factors:

       First, the private interest that will be affected by the official action; second,
       the risk of an erroneous deprivation of such interest through the
       procedures used, and the probable value, if any, of additional or substitute
       procedural safeguards; and finally, the Government's interest, including
       the function involved and the fiscal and administrative burdens that the
       additional or substitute procedural requirement would entail.'371

       "It is clear that 'commitment for any purpose constitutes a significant deprivation

of liberty that requires due process protection.'"38 Because the acquittee's "confinement

rests on his continuing illness and dangerousness,"39 there must be "assurance that

every acquittee has prompt opportunity to obtain release if he has recovered."40 But this

does not mean that the acquittee must be given the opportunity at every stage of the

proceedings to demonstrate that he has recovered. Rather, due process requires only

that he be given a prompt opportunity to obtain release.

       Beaver concentrates on the absence of any statutory requirement that the trial

court make a finding that the acquittee is suffering from a current mental illness before


       35 Mathews. 424 U.S. at 333 (quoting Armstrong v. Manzo. 380 U.S. 545, 552, 85
S. Ct. 1187, 14 L Ed. 2d 62 (1965)).
       36 Morrissev v. Brewer. 408 U.S. 471, 481, 92 S. Ct. 2593, 33 L Ed. 2d 484
(1972).
      37 Mathews. 424 U.S. at 335.
      38 Jones. 463 U.S. at 361 (quoting Addington v. Texas. 441 U.S. 418, 425, 99 S.
Ct. 1804, 60 L. Ed. 2d (1979)). The confinement of an individual in a psychiatric hospital
involves a "'massive curtailment of liberty.'" Vitek v. Jones. 445 U.S. 480, 491, 100 S. Ct.
1254, 63 L. Ed. 2d 552 (1980) (quoting Humphrey v. Cadv. 405 U.S. 504, 509, 92 S. Ct.
1048,31 L Ed. 2d 394 (1972)).
      39 Jones. 463 U.S. at 369.
      40 Id. at 366.
No. 70022-7-1/10


revoking a conditional release.41 But his narrow focus on one statutory provision

ignores the statutory scheme as a whole. Individuals detained under chapter 10.77

RCW have significant procedural rights,42 and substitute procedural safeguards—

namely the statutory procedures for obtaining final discharge—greatly diminish any risk

of an erroneous deprivation of liberty. Specifically, the statutory scheme provides

insanity acquittees with the right to petition the Secretary of the Department of Social

and Health Services or the court directly for final discharge at any time following initial

commitment.43 After such a petition is filed, the court must promptly hold a hearing and


       41 See RCW 10.77.190(4) ("The issue to be determined is whether the
conditionally released person did or did not adhere to the terms and conditions of his or
her release, or whether the person presents a threat to public safety.").
       42 For example, detained insanity acquittees are entitled to periodic mental
examinations at least every six months. RCW 10.77.140. They may have their own
experts conduct mental examinations, and indigent individuals can have independent
experts appointed by the court to conduct the examinations. Id. Such experts are
required by statute to be given access to all of the hospital records. Id. All of this
information is compiled into a periodic report, which is given to the Secretary of the
Department of Social and Health Services. Id. The individual may seek conditional
release or final discharge either by applying to the Secretary or by petitioning the court
directly. RCW 10.77.150(1), RCW 10.77.200(1), (5). The court may conduct a hearing
and discharge the person from commitment, either conditionally or unconditionally.
RCW 10.77.150(3), RCW 10.77.200(3). They are also entitled to the assistance of
counsel at all stages of the proceedings. See RCW 10.77.020(1).
       43 RCW 10.77.200(1), (5); see State v. Kolocotronis. 34 Wash. App. 613, 618, 663
P.2d 1360 (1983). The statute does not include any "prohibition or time limitation against
the filing of successive petitions," id. at 622, but there is some disagreement among the
appellate courts regarding extra-statutory limitations on the frequent filing of successive
petitions. Compare ]± at 622-23 ("no subsequent petition [for final discharge] shall be
considered or heard by the court within one year of a prior determination unless the
petition is accompanied by a valid affidavit showing improvement of the petitioner's
mental condition since the last trial."), with State v. Hanev. 125 Wash. App. 118, 124-25,
104 P.3d 36 (2005) ("[W]e do not agree . . . that the court can impose a requirement of an
affidavit of improvement if the petition is to be considered within one year of a prior
determination.. . . The requirement under Kolocotronis may be reasonable, but it is not
the law under the plain language of the statute."). In any event, Beaver had not filed any
final discharge petition within one year prior to the January 2013 revocation hearing.


                                             10
No. 70022-7-1/11


the acquittee may request a trial by jury.44 To obtain final discharge, the insanity

acquittee has the burden of proving "by a preponderance of the evidence" that he "no

longer presents, as a result of a mental disease or defect, a substantial danger to other

persons, or a substantial likelihood of committing criminal acts jeopardizing public safety

or security, unless kept under further control by the court or other persons or

institutions."45 These procedures for obtaining release provide an insanity acquittee

with an adequate opportunity to rebut the presumption of continuing mental illness.46

These alternate procedures provide "assurance that every acquittee has prompt

opportunity to obtain release if he has recovered."47

       Furthermore, the State has an interest in preserving the integrity and efficiency of

the current statutory scheme. The "revocation/modification proceeding under

RCW 10.77.190 is designed to efficiently determine whether an insanity acquittee has



        44 See RCW 10.77.200(3) ("The court, upon receipt of the petition for release, shall
within forty-five days order a hearing. Continuance of the hearing date shall only be
allowed for good cause shown. . . . The hearing shall be before a jury if demanded by
either the petitioner or the prosecuting attorney."); Hanev. 125 Wash. App. at 123-24
(holding that the procedural requirements apply whether the petition is filed with the
Secretary or with the court directly); Kolocotronis, 34 Wash. App. at 620-21 (same).
       45 RCW 10.77.200(3); see also RCW 10.77.200(5).
       46 See Matter of Lewis. 403 A.2d 1115,1119 (Del. 1979). Notably, this statutory
scheme, providing for consideration of the acquittee's mental health condition upon a
petition for release rather than at a revocation hearing, makes sense because "if[an]
individual proves he or she is no longer mentally ill, such individual would be entitled to a
final discharge." Piatt, 143 Wash. 2d at 252 (emphasis added). It would not be enough to
simply deny the State's petition for revocation of conditional release. See Reid, 144
Wash. 2d at 631 (holding that the trial court's "factual determination [that the insanity
acquittee no longer suffered from a mental disease or defect] vitiates the basis to confine
Mr. Reid to a psychiatric facility pursuant to RCW 10.77.110. His continued detention,
even if it is merely conditional, is therefore contrary to the plain language of the
commitment statute which requires discharge after cure.").
       47 Jones. 463 U.S. at 366.



                                             11
No. 70022-7-1/12


violated the conditions of her release and presents a danger to herself or others."48

Beaver's proposal would effectively turn every revocation hearing into a de novo

commitment hearing. Instead of focusing on the critical question of whether the

acquittee violated release conditions or presents a public safety threat, the court would

need to additionally consider whether the acquittee has recovered his sanity.49 Such an

expanded hearing would likely consume valuable resources of time and effort on a

proceeding that would do little more than replicate separate release proceedings

available to acquittees. In addition, blurring the distinction between the various types of

hearings risks shifting the primary responsibility for establishing the condition of the

acquittee's mental health from the acquittee to the State.50 "Maintaining the trial court's

discretion to efficiently address and modify conditions of an acquittee's release is a

significant governmental interest."51

       Balancing these factors, we conclude that an insanity acquittee's procedural due

process rights are not violated when a conditional release is revoked without a renewed

finding that the acquittee suffers from a mental illness. Although the acquittee's interest

in liberty is substantial, so too is the State's interest in avoiding unnecessarily costly and

confusing revocation hearings. Most importantly, the risk of erroneous commitment is

minimal because existing procedures provide acquittees with the opportunity to be


       48 State v. Derenoff.     Wn. App.          , 332 P.3d 1001, 1006(2014).
       49 See Jones, 463 U.S. at 366.
       50 See United States v. Jain. 174 F.3d 892, 897 (7th Cir. 1999). The State is given
the burden of demonstrating that the conditionally released acquittee violated release
conditions. See RCW 10.77.190. In contrast, the burden of demonstrating that the
acquittee has regained his sanity rests with the acquittee. Klein, 156 Wash. 2d at 114; Piatt.
143 Wash. 2d at 251 n.4; see also Jones. 463 U.S. at 370.
       51 Derenoff, 332 P.3d at 1006.


                                              12
No. 70022-7-1/13


heard at a meaningful time and in a meaningful manner separate from conditional

release revocation hearings.52 Beaver's procedural due process rights were not

violated.


       We further note that Beaver would not prevail even if we accepted his premise

that the trial court must find that the insanity acquittee suffers from a current mental

illness in order to revoke conditional release. Because the acquittee has the burden to

prove that he has regained his sanity,53 Beaver bears the consequences of failing to

obtain such a finding. Here, the trial court did not make any findings regarding Beaver's

mental health. "'In the absence of a finding on a factual issue we must indulge the

presumption that the party with the burden of proof failed to sustain their burden on this

issue.'"54 Thus, in the absence of a finding that Beaver has recovered his sanity, we

presume that he remains mentally ill.


       52 See Mathews. 424 U.S. at 335; McCuistion. 174 Wash. 2d at 395.
       53 The acquittee bears this burden for purposes of final release,
RCW 10.77.200(3), and Beaver provides no compelling authority that the burden of proof
should be different at a revocation hearing. Practical considerations support this
allocation of the burden of proof: "Ifthe State had the burden of proof, an insanity
acquittee could refuse to participate in testing, prevent the State from obtaining critical
information about his mental health, and then seek release because the State cannot
prove that he is mentally ill." State v. Piatt. 97 Wash. App. 494, 505, 984 P.2d 441 (1999),
aff'd. 143Wn.2d242, 19 P.3d 412 (2001): see also Hickev v. Morris. 722 F.2d 543, 548
(9th Cir. 1983) ("[B]ecause the defendant himself first raised and proved his insanity,
fairness suggests that release should require his own showing of recovery rather than the
state's showing of continued insanity."). Furthermore, consistent with our Supreme
Court's observation when considering the burden of proof for conditional release, "[i]t
would be anomalous for chapter 10.77 RCW to place the burden of proving insanity on
the defendant and the grounds for final discharge on that individual, but then place the
burden on the State with respect to [revoking] the individual's conditional release." Piatt.
143Wn.2dat251.

       54 In re Welfare of A.B., 168 Wash. 2d 908, 927 n.42, 232 P.3d 1104 (2010) (quoting
State v. Armenta, 134 Wn.2d 1,14, 948 P.2d 1280 (1997)); see also Ellerman v.
Centerpoint Prepress. Inc.. 143 Wash. 2d 514, 524, 22 P.3d 795 (2001) ("That being the
case, the absence of a finding of fact is to be interpreted as a finding against him.").


                                             13
No. 70022-7-1/14


      We need not consider any of the vague claims that Beaver raises in passing in

his statement of additional grounds for review.55

      We affirm.




WE CONCUR:

                                                                         \J


                                                           .w$Qfc,;




                                                                                   up




      55 See RAP 10.10(c) ("[T]he appellate court will not consider a defendant's
statement of additional grounds for review if it does not inform the court of the nature and
occurrence of alleged errors.").


                                            14